FILED

UNITED s'rA'rEs Dlsrnicr couRT OCT - 4 2012
FOR THE DISTRICT OF C@LUMB!A clerk, u.s. answer a Bankruprcy
Courts for the District of Columbia

Michael K. Ciacci, )
)

Plaintiff, )

)

v. ) Civil Action No.  

)

)

United States et al. )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperz`s. Pursuant to 28 U.S.C. § l9l5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, fails to state a
claim upon which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(ii).

Plaintiff, a District of Columbia resident, sues the United States to compel via a writ of
mandamus an investigation of his claims of criminal activity. Compl. at l. The extraordinary
remedy of a writ of mandamus is available to compel an "offlcer or employee of the United
States or any agency thereof to perform a duty owed to plaintiff." 28 U.S.C. § 1361. The
plaintiff bears a heavy burden of showing that his right to a writ of mandamus is "clear and
indisputable." In re Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005) (citation omitted). "It is well-
settled that a writ of mandamus is not available to compel discretionary acts." Cox v. Sec'y of
Labor, 739 F. Supp. 28, 30 (D.D.C. l990) (citing cases).

This action fails because the United States Attorney General has absolute discretion in

deciding whether to investigate claims of criminal activity. As a general rule applicable to the

1 ,

circumstances of this case, such decisions are not subject to judicial review. Shoshone-Bannock
Tribes v. Reno, 56 F.3d l476, 1480-81 (D.C. Cir. l995); see ia'. at 1480 ("A court may properly
issue a writ of mandamus only if the duty to be performed is ministerial and the obligation to act
peremptory and clearly defined The law must not only authorize the demanded action, but

require it . . . .") (citations, internal quotation marks and footnote omitted). A separate Order of

-dismissal accompanies this Memorandum Opinion.

Uzited States District Judge

/4
Date: September  , 2012